Citation Nr: 1600841	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  11-29 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy, right lower extremity.
 
2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected radiculopathy, left lower extremity.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to July 2010.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, in which service connection was granted for the Veteran's lumbar spine disability, lumbar spondylolisthesis, status post posterior lumbar decompression and fusion, evaluated as 20 percent disabling; and the low back scar, status post posterior lumbar decompression and fusion, evaluated as 0 percent disabling.  Thereafter, the Veteran disagreed with the initial evaluations of these now service-connected disabilities and perfected an appeal to the Board.  

In August 2013 and September 2014, the Board remanded the Veteran's claims for further development.  In an April 2015 rating decision, service connection was granted for radiculopathy of the bilateral lower extremities, and a disability rating of 10 percent was assigned for each lower extremity, effective July 28, 2010.  In an August 2015 decision, the Board denied increased ratings for the Veteran's lumbar spine disability and low back scar.  The Board found that the April 2015 decision was in response to the Board's remand and that the issues relating to radiculopathy of the lower extremities were part of the Veteran's appeal.  These issues were remanded to insure due process.  That has been accomplished and the case has been returned for further appellate consideration.  


FINDINGS OF FACT

1.  Throughout the appeal, the radiculopathy of the Veteran's right lower extremity has been productive of no more than mild impairment.  

2.  Throughout the appeal, the radiculopathy of the Veteran's left lower extremity has been productive of no more than mild impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the right lower extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (Code) 8620 (2015).  

2.  The criteria for an initial rating in excess of 10 percent for radiculopathy of the left lower extremity have not been met for any period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Code 8620 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess 19 Vet. App. at 490.  An October 2015 supplemental statement of the case (SSOC) provided notice on the "downstream" element of initial rating and effective dates, and readjudicated the matters.  38 U.S.C.A. § 7105 (West 2014); see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations, most recently in March 2015.  The Board finds that the opinions obtained are adequate.  The opinions were provided by a qualified medical professional and were predicated on a full reading of all available records.  The examiner also provided a detailed rationale for the opinions rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Veteran has not challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In this case, the Board has considered the entire period of initial rating claim from July 2010 to the present, to determine if the evidence warrants the assignment of different ratings for different periods of time during these claims, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Radiculopathy of Each Lower Extremity

As noted, service connection for radiculopathy of each lower extremity was granted by the RO in an April 2015 rating decision.  The 10 percent initial disability ratings were awarded for each lower extremity under the provisions of Code 8620 from the effective date of the award in July 2010.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

An examination was conducted by VA in August 2010.  At that time, on neurological examination of the lower extremities, motor function was within normal limits.  Sensory examination to pinprick, pain, touch, position, vibration, and temperature were equally bilaterally and intact.  The lower extremity reflexes revealed knee jerks and ankle jerks to be 2+ and equal.  Peripheral nerve involvement was not evident during the examination.  There were no signs of pathologic reflexes in the lower extremities.  There were no signs of lumbar intervertebral disc syndrome with chronic or permanent nerve root involvement.  There were no non-organic physical signs.  

An examination was conducted by VA in March 2015.  At that time muscle strength testing was normal and there was no muscle atrophy.  Reflexes were 2+ and equal at both knees and ankles.  Sensory examination was normal in the thighs and lower legs, but decreased in both feet and the toes.  The Veteran had signs of radiculopathy with mild paresthesia or dysesthesias and numbness of each lower extremity.  There was no sign of constant or intermittent pain.  The examiner indicated that the Veteran's thoracolumbar spine disability impacted his ability to work in that the Veteran was unable to engage in heavy manual labor, but could engage in light manual labor with lifting limited to 30 pounds.  

On examination by VA in 2010, the Veteran did not manifest symptoms of lower extremity radiculopathy.  On examination in March 2015, mild radiculopathy was demonstrated in each of his lower extremities.  The RO chose to award the Veteran a 10 percent rating for the radiculopathy of each of the lower extremities from the date of his claim in 2010.  At no time during the appeal period has there been evidence of more than mild radiculopathy.  As such, there is no basis for a rating in excess of the 10 percent that has been awarded for each lower extremity.  

The Board also has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's mild bilateral radiculopathy directly corresponds to the schedular criteria for a 10 percent evaluation for this degree of sciatic radiculopathy.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's bilateral lower extremity radiculopathy, and no referral for an extraschedular rating is required.  

						(CONTINUED ON NEXT PAGE)

ORDER

An initial disability rating in excess of 10 percent for service-connected radiculopathy, right lower extremity, is denied.

An initial disability rating in excess of 10 percent for service-connected radiculopathy, left lower extremity, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


